Case 9:21-mj-08068-BER Document 10 Entered on FLSD Docket 05/06/2021 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO. 21-8060-BER


  UNITED STATES OF AMERICA,

  v.

  ELLIOT SMERLING,

              Defendant.
  ______________________________________


        ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION FOR
        RECONSIDERATION OF ORDER DENYING PRETRIAL RELEASE [DE 9]

          THIS CAUSE is before the Court upon Defendant, Elliot Smerling’s (“Defendant”) Motion

  for Reconsideration of Order Denying Pretrial Release (“Motion”) [DE 9]. The Court has carefully

  reviewed Defendant’s Motion and the entire docket in this case.

          The Court is simply without jurisdiction to rule on Defendant’s Motion for

  Reconsideration. This is because Defendant was arrested in the Southern District of Florida based

  on a Criminal Complaint and arrest warrant issued by the Honorable Sarah Netburn, United States

  Magistrate Judge, under Southern District of New York under case number 21-MAG-2223.

  Pursuant to Federal Rule of Criminal Procedure 5(c)(3)(E), when a defendant is transferred and

  discharged from the district of arrest, the clerk must promptly transmit the papers and any bail to

  the clerk in the district where the offense is charged. This effectively transfers jurisdiction from

  the district of arrest to the district of prosecution.

          As noted in this Court’s Pretrial Detention Order [DE 5, n. 4], once the Warrant of Removal

  [DE 6] was signed by this Court on March 4, 2021, this Court was divested of any further

                                                       1
Case 9:21-mj-08068-BER Document 10 Entered on FLSD Docket 05/06/2021 Page 2 of 2




  jurisdiction over this matter. Moreover, Defendant is not physically present within the Southern

  District of Florida, and he in the process of being transported by the U.S. Marshal to the Southern

  District of New York.

         Accordingly, it is hereby ORDERED AND ADJUDGED that Defendant’s Motion [DE

  9] is DENIED without prejudice to Defendant’s ability to re-file in the United States District Court

  for the Southern District of New York under case no 21-MAG-2223, or to seek any other

  appropriate relief in the Southern District of New York.

         DONE and ORDERED in Chambers at West Palm Beach in the Southern District

  of Florida, this 6th day of May, 2021.


                                                               WILLIAM MATTHEWMAN
                                                               United States Magistrate Judge




                                                   2
